EXHIBIT 10.2
 
 
TO:
Kevin Sipes
DATE:
        March 21, 2012
           
FROM:
Steve Trager
SUBJECT:   
  TCB Acquisition Bonus Program

 
You will be eligible for a bonus based on the achievement of the following TCB
Acquisition goals for the time period of January 28, 2012 through January 31,
2014:
 
 
●
If a GOP for the TCB Acquisition of $20,000,000 is achieved your incentive
payout will be $50,000.00.

 

  OR

 
 
●
If a GOP for the TCB Acquisition of $30,000,000 is achieved your incentive
payout will be $100,000.00.

 
This bonus will be earned and paid on February 21, 2014 provided you are an
employee in good standing with the Bank at that time.
 
Management reserves the right in its sole discretion to adjust goals, individual
participants’ payouts, etc.
 


/s/ Kevin Sipes
 
/s/ March 21, 2012
         
Kevin Sipes
 
Date
 




